                                                                                                 JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-2784 PA (SKx)                                           Date    March 30, 2020
 Title            James William Tenerowicz v. Errol Spiro et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS - COURT ORDER

       The Court is in receipt of a Notice of Removal filed by defendants Miller and Desatnik Realty
Corp. and Errol Spiro (“Defendants”). (Docket No. 1 (“Notice”).) The Notice alleges the Court
possesses diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332. (Id. at ¶3.)

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly
construed against removal jurisdiction, and the burden of establishing federal jurisdiction falls to the
party invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.
2004) (citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)). “Federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The Defendant also has the burden of showing that it
has complied with the procedural requirements for removal.” Riggs v. Plaid Pantries, Inc., 233 F. Supp.
2d 1260, 1264 (D. Or. 2001) (citing Schwartz v. FHP Int’l Corp., 947 F.Supp. 1354, 1360 (D. Ariz.
1996)). These procedures include a requirement that the “notice of removal of a civil action or
proceeding shall be filed within 30 days after the receipt by the defendant, through service or otherwise,
of a copy of the initial pleading setting forth the claim for relief upon which such action or proceeding is
based.” 28 U.S.C. § 1446(b)(1).

        Jurisdiction may be based on complete diversity of citizenship, requiring all plaintiffs to have a
different citizenship from all defendants and for the amount in controversy to exceed $75,000.00. See
28 U.S.C. § 1332. Here, Defendants’ diversity allegations are deficient in two ways. First, Defendants
allege that (1) “Plaintiff resides in the City of Washington, Michigan. (Exhibit 2, Complaint, ¶1.)
Accordingly, for the purposes of diversity jurisdiction, Plaintiff is a resident of Michigan,” (Notice ¶4);
and (2) “Spiro resides in Los Angeles, California. Accordingly, for the purposes of diversity
jurisdiction, Plaintiff is a resident of California,” (Id. at ¶5). To establish citizenship for diversity
purposes, a natural person must be a citizen of the United States and be domiciled in a particular state.
Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-2784 PA (SKx)                                            Date    March 30, 2020
 Title          James William Tenerowicz v. Errol Spiro et al.

places they reside with the intent to remain or to which they intend to return. See Kanter v. Warner-
Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Residence is not necessarily the same as domicile. Id.
at 857 (“A person residing in a given state is not necessarily domiciled there, and thus is not necessarily
a citizen of that state.”).

        For these reasons, Defendants have not adequately alleged the citizenship of either Plaintiff or
Defendant Spiro. “Absent unusual circumstances, a party seeking to invoke diversity jurisdiction should
be able to allege affirmatively the actual citizenship of the relevant parties.” Id. This is particularly true
for a removing defendant, who is presumed to know the facts surrounding its own citizenship. See, e.g.,
Leon v. Gordon Trucking, Inc., 76 F. Supp. 3d 1055, 1063 (C.D. Cal. 2014).

        Second, Defendants have failed to establish, by a preponderance of the evidence, that the amount
in controversy exceeds the jurisdictional minimum. When determining the amount in controversy, the
Court must assume that the allegations in the complaint are true and that a jury will return a verdict in
the plaintiff’s favor on all of the claims in the complaint. See Kenneth Rothschild Tr. v. Morgan Stanley
Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002). “The ultimate inquiry is what amount is put
‘in controversy’ by the plaintiff’s complaint, not what a defendant will actually owe.” Korn v. Polo
Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1205 (E.D. Cal. 2008) (emphasis in original); see also
Rippee v. Boston Market Corp., 408 F. Supp. 2d 982, 986 (S.D. Cal. 2005). When an action has been
removed and the amount in controversy is in doubt, there is a “strong presumption” that the plaintiff has
not claimed an amount sufficient to confer jurisdiction. Gaus, 980 F.2d at 566 (citing St. Paul Mercury
Indem. Co. v. Red Cab Co., 303 U.S. 283, 288–90 (1938)). “[T]he amount-in-controversy inquiry in the
removal context is not confined to the face of the complaint.” Valdez v. Allstate Ins. Co., 372 F.3d
1115, 1117 (9th Cir. 2004). “When not facially evident from the complaint that more than $75,000 is in
controversy, the removing party must prove, by a preponderance of the evidence, that the amount in
controversy meets the jurisdictional threshold.” Matheson v. Progressive Specialty Ins. Co., 319 F.3d
1089, 1090 (9th Cir. 2003). “Under this burden, the defendant must provide evidence establishing that it
is ‘more likely than not’ that the amount in controversy exceeds [$75,000].” Sanchez v. Monumental
Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996).

       “Whether damages are unstated in a complaint, or, in the defendant’s view are understated, the
defendant seeking removal bears the burden to show by a preponderance of the evidence that the
aggregate amount in controversy exceeds [the statutory minimum] when federal jurisdiction is
challenged. . . . [A] defendant cannot establish removal jurisdiction by mere speculation and conjecture,
with unreasonable assumptions.” Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015).
“Conclusory allegations as to the amount in controversy are insufficient.” Matheson, 319 F.3d at
1090–91.

       Here, the Complaint merely states, “the amount in controversy exceeds the jurisdictional limit of
twenty-five thousand dollars ($25,000.00).” (Notice, Ex. 2 (“Compl.”) ¶4.) Defendants present the
following conclusory allegations regarding the amount in controversy in the Notice of Removal:

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                    Page 2 of 3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-2784 PA (SKx)                                          Date    March 30, 2020
 Title          James William Tenerowicz v. Errol Spiro et al.


                 The Complaint describes Plaintiff’s injuries as follows: ‘In doing the
                 wrongful acts alleged herein, Defendants acted willfully, intentionally,
                 maliciously, and in conscious disregard of the rights of Plaintiff, thus
                 entitling Plaintiff to recover exemplary and punitive damages, in addition
                 to general compensatory, and special damages, against Defendants.’ . . .
                 Plaintiff also seeks compensatory damages for severe emotional distress
                 and mental suffering. . . . Therefore, the amount in controversy exceeds
                 $75,000.

(Notice ¶¶12-14.) Defendants cite no evidentiary facts or case law in support of these allegations.
Essentially, neither the Complaint nor the Notice of Removal alleges any evidentiary facts concerning
the nature of Plaintiff’s injuries or the amount of damages Plaintiff seeks in excess of $25,000.00. The
Court therefore concludes that Defendants have failed to sufficiently support the Notice of Removal’s
allegation that the amount in controversy exceeds $75,000.00.

        For these reasons, the Court concludes that Defendants have not met the burden of showing this
Court has subject matter jurisdiction over Plaintiff’s claims. This action is therefore remanded to the
Superior Court of California for the County of Los Angeles, Case No. 19STCV45962, for lack of subject
matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                Page 3 of 3
